Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered July 19, 2006. The order granted defendant’s motions to dismiss the complaints in action Nos. 2 and 3, respectively, and denied plaintiff s motion for leave to amend the complaint in action No. 1 or, in the alternative, to consolidate action Nos. 1 and 2.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying in part defendant’s motion in action No. 2 and reinstating the complaint insofar as the complaint sought damages with respect *899to the notices of claim served on or about January 28, 2004 and by granting plaintiffs motion and consolidating action Nos. 1 and 2 and as modified the order is affirmed without costs.
Memorandum: Plaintiff entered into a construction contract with defendant on May 31, 2002 and thereafter commenced three actions seeking damages arising out of the performance of that contract. Supreme Court erred in granting that part of defendant’s motion to dismiss the complaint in action No. 2 insofar as the complaint sought damages with respect to the four notices of claim served on or about January 28, 2004, but otherwise properly granted the motion seeking dismissal of the complaint in action No. 2 as time-barred. Plaintiff commenced action No. 2 within one year of the accrual of the causes of action that are based on those four notices of claim, and thus we modify the order accordingly. We further conclude that the court properly granted defendant’s motion seeking dismissal of the complaint in action No. 3 as time-barred, both pursuant to the terms of the parties’ contract and pursuant to Education Law § 3813 (1) and (2-a). Finally, we conclude that the court erred in refusing to grant the alternative relief sought in plaintiffs motion for leave to amend the complaint in action No. 1, i.e., consolidation of action Nos. 1 and 2, and thus we further modify the order accordingly. Present—Martoche, J.P, Lunn, Peradotto, Green and Pine, JJ.